DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-16 are pending. Claims 1-9 are withdrawn. Claims 10-16 are presented for examination.

Response to Arguments
Initially, Applicant’s newly submitted Figure 2 has overcome the previous drawing objection.
Applicant’s arguments, see amendment, filed 9/19/2022, with respect to claim 14 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. In particular, Applicant has demonstrated that the claim is definite and the prior art fails to teach or suggest the method of claim 14, wherein the polymer is prepared by neutralizing the prepolymer and dispersing the neutralized prepolymer into water to form a waterborne amine-terminated non-isocyanate polyurethane.
Applicant's arguments filed 9/19/2022, with respect to claim 10 have been fully considered but they are not persuasive. The Applicant argues that Speer is directed to a method of making a foam. For at least this reason, Speer is not relevant to the present invention which is directed to a coating. However, the claim is to a method of preparing a composition and Speer teaches an identical process for forming a composition. Additionally, a foam can be applied as a coating. Therefore, the Examiner maintains that even if Speer is directed towards a foaming composition, it still teaches all the limitations of the claim.
The Applicant further argues that Speer does not teach the epoxy is a waterborne chain extender. However, the Examiner disagrees. Speer teaches combining a waterborne non-isocyanate amine-terminated polyurethane polymer, TMPTGC:IPDA 1:7 (Sample 42, Table 16 and 0076-0077, the product of a cyclic carbonate and a diamine) and an epoxy (Epon 863 in Part A, Sample 42, Table 16). As the epoxy is added to the waterborne non-isocyanate amine-terminated polyurethane, the epoxy will then be a waterborne epoxy that is combined with the waterborne polymer. Additionally, the epoxy can be considered a chain extender as it will react with the amine-terminated polyurethane polymer of Sample 42 when it is combined. Therefore, the Examiner maintains that Speer anticipates claim 10. Applicant’s arguments are the same for claims 15 and 16. The Examiner maintains these rejections for the same reasons as presented above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Speer et al. (U.S. PGPUB No. 2021/0009781).

	Regarding claim 10, Speer teaches a method of preparing a hybrid composition comprising: combining a waterborne non-isocyanate amine-terminated polyurethane polymer, TMPTGC:IPDA 1:7 (Sample 42, Table 16 and 0076-0077, the product of a cyclic carbonate and a diamine) and an epoxy (Epon 863 in Part A, Sample 42, Table 16, and note that this epoxy can be considered a chain extender as it will be expected to react with the amine-terminated polyurethane polymer of Sample 42 and as it is added to the waterborne polymer it will also be a waterborne chain extender) at room temperature (0078) that forms a hybrid coating composition. Speer teaches all the critical limitations of claim 10; therefore, Speer anticipates claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speer in view of Figovsky et al. (“Progress in elaboration of nonisocyanate polyurethanes based on cyclic carbonates”).

	Regarding claims 15 and 16, Speer teaches a method comprising combining a waterborne non-isocyanate amine-terminated polyurethane with a waterborne epoxy chain extender to form a hybrid foam composition at room temperature (see above) forming a wet composition and then curing the wet foam composition (0078). Speer fails to teach a step of casting the foams to form a wet film before curing the composition to a coating. However, it is known to cast foam non-isocyanate polyurethane compositions on substrates followed by curing to a coating as illustrated by Figovsky (abstract and Section 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speer’s process by additionally casting the composition on a substrate followed by curing. One would have been motivated to make this modification to allow for directly applying the foam to areas in which the foam is desired, thereby increasing the efficiency of the process, or, alternatively, also allowing application of free-standing foam films. 

Allowable Subject Matter
3.	Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the method of claims 11-13. In particular, the prior art fails to teach the combination of both a waterborne non-isocyanate amine-terminated polyurethane polymer and also a waterborne epoxy chain extender that was prepared from the reaction of an epoxide monomer and an amine. With respect to claim 14, the prior art of record fails to teach or suggest the polymer prepared by neutralizing the prepolymer and then dispersing the neutralized prepolymer in water to form the waterborne amine-terminated non-isocyanate polyurethane.


Conclusion
	Claims 1-16 are pending.
	Claims 1-9 are withdrawn.
	Claims 10, 15 and 16 are rejected.
	Claims 11-14 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 8, 2022Primary Examiner, Art Unit 1717